Citation Nr: 0909986	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  05-11 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of entitlement to service 
connection for a right knee disability, to include as 
secondary to service-connected low back strain and left 
shoulder dislocation.

2.  Entitlement to service connection for depression and 
anxiety, to include as secondary to service-connected low 
back strain and left shoulder dislocation.

3.  Entitlement to service-connection for a tailbone 
fracture.

4.  Entitlement to service connection for a right leg 
disability, to include as secondary to service-connected low 
back strain and left shoulder dislocation.

5.  Entitlement to service-connection for a stomach 
condition, to include as secondary to service connected low 
back strain and left shoulder dislocation.

6.  Entitlement to a disability rating in excess of 40 
percent for service-connected low back strain. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from February 1986 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In December 2008, the Veteran was scheduled for a travel 
board hearing before the Board.  However, he failed to 
appear.

The issues of entitlement to service connection for a right 
knee disability, right leg disability and a stomach 
condition, to include as secondary to service-connected low 
back strain and left shoulder dislocation are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In August 1994, the RO denied the Veteran's claim for 
service connection for a right knee disability.  The Veteran 
did not appeal.  

2.  Evidence relevant to the claim for service connection for 
a right knee disability received since the August 1994 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim; it is not cumulative or redundant of 
the evidence previously considered and it raises a reasonable 
possibility of substantiating the claim.

3.  There is no competent evidence of record showing that the 
Veteran has been diagnosed with depression and anxiety.

4.  There is no competent evidence of record showing that the 
Veteran has been diagnosed with a tailbone fracture.  

5.  The Veteran's service-connected low back strain is not 
productive of ankylosis.  There is no associated neurological 
impairment and intervertebral disc syndrome is not diagnosed.  


CONCLUSIONS OF LAW

1.  The August 1994 RO decision is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  The evidence relevant to the claim for service connection 
for a right knee disability received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for entitlement to service connection for 
depression and anxiety, on a direct basis and as secondary to 
service-connected low back strain and left shoulder 
dislocation, have not been met.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).

4.  The criteria for entitlement to service connection for a 
tailbone fracture have not been met.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).

5.  A rating in excess of 40 percent for low back strain is 
not warranted.  38 U.S.C.A. § 1155, 5103A, 5107 (West 2002); 
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5237 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In August 1994, the RO denied the Veteran's claim for service 
connection for a right knee disability as it was shown to be 
a temporary condition that resolved with treatment and no 
permanent residual disability was shown during the post-
service VA examination.  The Veteran did not appeal.  Thus, 
this decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.

In January 2004, the Veteran filed a claim of service 
connection for a right knee condition as secondary to his 
service-connected low back and left shoulder disabilities.  
At the time of the August 1994 rating decision, the RO 
considered the claim on a direct basis only.  The Veteran now 
asserts that his right knee condition is secondary to a 
service-connected disability.  A new etiological theory does 
not constitute a new claim.  See Ashford v. Brown, 10 Vet. 
App. 120 (1997).  In the July 2004 rating decision on appeal, 
the RO either implicitly found that new and material evidence 
had been received or did not consider the claim to have been 
previously denied.  Regardless of the RO's action regarding 
reopening the Veteran's claim, however, the Board must 
independently address the issue of reopening the previously 
denied claim.  See Jackson v. Principi, 265 F.3d 1366, (Fed. 
Cir. 2001). 

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Following a careful review of the evidence of record, the 
Board finds that evidence has been submitted following the 
RO's final decision that is sufficient to reopen the 
Veteran's claims for service connection as it is "new" 
within the meaning of 38 C.F.R. § 3.156.  This evidence 
includes VA medical treatment records containing a March 2004 
VA examination showing that the Veteran was diagnosed as 
having retropatellar pain syndrome of the right knee.  The 
Board further finds that this evidence is material as it 
raises a reasonable possibility of substantiating the claim 
since it demonstrates that the Veteran currently has a right 
knee condition.  As new and material evidence has been 
presented, the claim is reopened.

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service- connected disease or injury."  38 C.F.R. § 
3.310(a).  Also, any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  38 C.F.R. § 3.310; Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996); see also Reiber v. Brown, 
7 Vet. App. 513, 515-16 (1995); Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision in Allen v. Principi, 7 Vet. App. 439 
(1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 
71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c).  The amended 38 C.F.R. § 3.310(b) institutes 
additional evidentiary requirements and hurdles that must be 
satisfied before aggravation may be conceded and service 
connection granted.  To whatever extent the revised 
regulation may be more restrictive than the previous one, the 
Board will afford the Veteran review under both the old and 
new versions.  See VAOPGCPREC 7-2003 (Nov. 19, 2003). 

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Regarding the claims for service connection for depression 
and anxiety and a tailbone fracture, the evidence shows that 
the Veteran is currently diagnosed as having those 
conditions.  Service treatment records and post-service 
treatment records are silent for any treatment or findings of 
depression and anxiety or a tailbone fracture.  In fact, 
during the June 1994 VA examination, the Veteran was found to 
be psychologically normal.  During the March 2004 VA 
psychiatric examination, although the Veteran was noted to 
appear depressed, no acquired psychiatric diagnosis was 
found.  Furthermore, during the March 2004 VA examination of 
the spine, the examiner specifically noted that a tailbone 
fracture was not found.  

The only evidence of the existence of these disabilities is 
the Veteran's own statements.  He is competent to report 
symptoms and the occurrence of an injury because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465 (1994).  However, the Board finds his assertions 
outweighed by the opinion provided by the March 2004 VA 
examiner who examined the Veteran and reviewed his records.  

In the absence of any competent evidence of depression and 
anxiety or a tailbone fracture, the Board must conclude the 
Veteran does not currently suffer from these disabilities.  
Brammer, 3 Vet. App. at 225.

III.  Increased rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  

While the regulations require review of the recorded history 
of a disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable, based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint, or pain on 
movement.  38 C.F.R. § 4.45.

During the pendency of the Veteran's claim, the criteria for 
evaluating disabilities of the spine were revised.  
Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria; however, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 (April 10, 2000).  A 
review of the record demonstrates that the RO considered the 
pre-amended and the revised rating criteria, and the Veteran 
was made aware of the changes.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993). 

Service connection for low back strain was granted by the RO 
in August 1994 and a 10 percent evaluation was assigned under 
Diagnostic Code 5295.  In October 2002, the Veteran submitted 
a claim for an increased rating.  In the July 2003 rating 
decision on appeal, the RO denied an increased rating for the 
Veteran's low back strain.  In a November 2007 rating 
decision, the RO granted an increased rating of 40 percent 
effective October 2002 (the date of claim) under Diagnostic 
Code 5237. 

Under the criteria in effect prior to September 26, 2003, the 
regulations provided that complete ankylosis of the spine, at 
an unfavorable angle with marked deformity warranted a 100 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5286 
(2002).  Complete ankylosis at a favorable angle warranted a 
60 percent rating.  Ankylosis of the lumbar spine was 
evaluated as 40 percent disabling where it was favorable and 
as 50 percent disabling where it was unfavorable.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5289 (2002).

Mild limitation of lumbar spine motion warranted a 10 percent 
rating, a 20 percent rating was warranted when such 
limitation of motion was moderate, and a maximum rating of 40 
percent was warranted when it was severe.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).

Similarly, prior to September 26, 2003, a 10 percent rating 
was assigned for lumbosacral strain with characteristic pain 
on motion and a 20 percent rating was assigned for 
lumbosacral strain with muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum 40 percent rating was warranted 
for lumbosacral strain that was severe, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space; a 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(2002).

The regulations regarding intervertebral disc syndrome were 
revised effective September 23, 2002.  Under the revised 
regulations, intervertebral disc syndrome was evaluated as 
follows:

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec.  4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a total duration of at 
least one week but less than two weeks during the past 12 
months (10 percent).

With incapacitating episodes having a total duration of at 
least two weeks but less than four weeks during the past 12 
months (20 percent);

With incapacitating episodes having a total duration of at 
least four weeks but less than six weeks during the past 12 
months (40 percent);

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months (60 percent);  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician. 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1) 
(2002).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (2) 
(2002).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293, Note (3) (2002).

Diagnostic Code 5295 applies a 20 percent rating is where 
there is evidence of muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in standing 
position.  A 40 percent rating is assigned for severe 
lumbosacral strain, with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

The regulations regarding diseases and injuries to the spine 
were revised again effective September 26, 2003.  Under these 
revised regulations, the back disability is evaluated under 
the formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees, or combined range of motion of the cervical 
spine greater than 170 degrees but not greater than 335 
degrees, or muscle spasm, guarding, or localized tenderness 
not resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height (10 percent).

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, or the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees, or the 
combined range of motion of the cervical spine not greater 
than 170 degrees, or muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis (20 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire thoracolumbar 
spine (40 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire spine (100 percent);  38 
C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).

When evaluating diseases and injuries of the spine, any 
associated objective neurologic abnormalities, including, but 
not limited to, bowel or bladder impairment, should be 
evaluated separately, under an appropriate diagnostic code.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Note (1) (2008).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2008).

In exceptional cases, an examiner may state that because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion as noted.  Provided 
that the examiner supplies an explanation, the examiner's 
assessment that the range of motion is normal for that 
individual will be accepted.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(3) (2008).

For VA compensation purposes, "unfavorable ankylosis" is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (5) 
(2008).

In connection with his claim for an increased evaluation, the 
Veteran underwent VA examination of the spine in March 2004.  
During the examination, the Veteran stated that he had 
episodes of back pain since 2001 that occurred five times 
over a 12-month period of time and usually lasted about one 
week.  His back pain is precipitated by bending and lifting 
and the alleviating factors are pain medication and bedrest.  
The Veteran complained of having significant limitation of 
motion and function during flare-ups.  He denied having 
bladder or bowel problems.  The Veteran did fall off a roof 
in January 2004 and sustained a compression fracture at L1.  
The examiner noted the Veteran's report that he had been 
unemployed over the past two years because of back pain.  
Physical examination revealed loss of normal lordosis of the 
lumbar spine with normal symmetry and appearance.  Range of 
motion testing revealed 40 degrees forward flexion, 5 degrees 
extension, 15 degrees left lateral flexion, 25 degrees right 
lateral extension, and 40 degrees left and right lateral 
rotation.  Pain was noted on the extremes of all range of 
motion.  The Veteran was found to have weakened movement 
against mild resistance, excess fatigability with use, 
painful motion with use and lack of endurance.  The Veteran 
also had painful motion with muscle spasm of the 
paravertebral muscles and guarding.  There were no postural 
abnormalities found and neurological examination was normal.  
The examiner noted that x-rays dated December 2003 were 
within normal limits.  The Veteran was diagnosed as having 
lumbosacral strain related to service and history of a fall 
with compression fracture of L1 in January 2004 not related 
to service.  

Subsequent VA medical treatment records show treatment 
primarily for the nonservice-connected compression fracture 
of L1.  

Criteria in effect prior to September 26, 2003

Inasmuch as the Veteran's low back strain is evaluated as 40 
percent disabling, he is already rated at the maximum 
assignable evaluation under Diagnostic Codes 5292 and 5295.  
In addition, the medical evidence shows that he retains 
substantial useful motion.  Therefore, a higher rating is not 
warranted on the basis of ankylosis under Diagnostic Codes 
5286, 5289.  38 C.F.R. § 4.71a (2002).  

Additionally, the Board has considered other pre-amended 
diagnostic codes that may apply to disability of the lower 
back.  The Board finds no basis for assignment of separate 
ratings for the orthopedic and neurologic manifestations of 
the Veteran's low back disability.  Indeed, the March 2004 VA 
examination showed no postural abnormalities, neurological 
examination was normal, and the Veteran denied having any 
bowel or bladder dysfunction.  Therefore, there is no basis 
for assignment of a separate rating for neurologic symptoms.  
Thus, Diagnostic Code 5293 does not enable an increased 
rating here.

Furthermore, although the Veteran was found to have a 
compression fracture at L1, Diagnostic Code 5285 is not for 
application in this case as he is not service connected for 
this condition, which was incurred by an accident many years 
after service.  In addition, Diagnostic Code 5293 is not 
applicable as the Veteran has not been diagnosed as having 
intervertebral disc syndrome in connection to service-
connected disability.  Although he did have muscle spasm 
during the March 2004 examination, x-rays of his spine taken 
in December 2003 were normal.  The Board notes that only 
after the January 2004 accident did the Veteran have abnormal 
x-rays of the lumbar discs.  Therefore, there is no basis to 
evaluate these conditions as part of the sprain in service 
many years ago.  It is important to note that the Veteran is 
service connected only for an inservice back strain injury, 
nothing more.

There is no other potentially applicable diagnostic code that 
provides for an increased evaluation for the Veteran's 
service-connected low back strain.

The Board recognizes the application of 38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  However, increased compensation is 
not warranted under these provisions.  Although the Veteran 
was found to have weakened movement against mild resistance, 
excess fatigability with use, painful motion with use and 
lack of endurance, there is no indication that they resulted 
in increased disability of the low back of the severity to 
warrant a higher rating.  

In sum, no diagnostic criteria in effect prior to September 
26, 2003, provide a basis for any rating in excess of, or in 
addition to, the 40 percent rating already in effect over the 
entirety of the rating period on appeal.

Criteria in effect from September 26, 2003 

Under the revised criteria that became effective in September 
2003, in order to a higher disability rating under the 
general formula, the evidence must show, or more nearly 
reflect unfavorable ankylosis of the entire thoracolumbar 
spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 
(2008).  As stated above, the Veteran does not have ankylosis 
as he retains substantial useful motion.  Therefore, an 
evaluation in excess of 40 percent is not warranted over any 
portion of the rating period on appeal.  

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
diagnostic code.  As already discussed, there is no basis for 
assignment of a separate neurologic rating.  Thus, a higher 
evaluation is not warranted over any portion of the rating 
period on appeal.

The 2003 revisions also provide for rating intervertebral 
disc syndrome based on incapacitating episodes.  However, as 
previously discussed, the Veteran has not been diagnosed as 
having intervertebral disc syndrome in connection to service-
connected disability.  Therefore, there is no basis to 
evaluate this condition as part of the sprain in service many 
years ago.  

Finally, higher compensation is not warranted due to 
functional impairment and pain as there is no indication that 
they resulted in increased disability of the low back of the 
severity to warrant a higher rating.  38 C.F.R. §§ 4.40 and 
4.45, and DeLuca, supra.  

The Veteran's lay statements as to the severity of his 
symptoms have been considered.  Moreover, he is competent to 
report such symptomatology.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Board attaches greater probative weight 
to the clinical findings, which fail to support a higher 
rating for the reasons discussed above.   

Extraschedular considerations

An extraschedular rating is warranted under 38 C.F.R. § 
3.321(b)(1)if the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The March 2004 VA 
examination included the Veteran's report that he had been 
unemployed for the past two years because of back pain.  The 
Board notes that, in addition to the service-connected low 
back strain, the Veteran also suffered a compression fracture 
of L-1, not related to service.  Nevertheless, Board must 
adjudicate the issue of whether referral for an 
extraschedular rating is warranted.  See Barringer v. Peake, 
22 Vet. App. 242 (2008).  

There is a three-step analysis for determining whether an 
extra-schedular evaluation is appropriate.  Thun v. Peake, 22 
Vet. App. 111 (2008).  First, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability and the established 
criteria found in the rating schedule to determine whether 
the claimant's disability picture is adequately contemplated 
by the rating schedule.  Id.  If not, the second step is to 
determine whether the claimant's exceptional disability 
picture exhibits other related factors identified in the 
regulations as "governing norms."  Id. at 115-16; see also 
38 C.F.R. § 3.321(b)(1) (governing norms include marked 
interference with employment and frequent periods of 
hospitalization).  If the factors of step two are found to 
exist, the third step is to refer the case to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination whether, to accord 
justice, the claimant's disability picture requires the 
assignment of an extra-schedular rating.  Id. at 116.

Here, the record does not establish that the rating criteria 
are inadequate for rating the veteran's service-connected low 
back strain.  The competent medical evidence of record shows 
that his back condition is primarily manifested by pain, 
tenderness and limitation of motion.  Many of the applicable 
diagnostic codes used to rate the veteran's disability 
provide for ratings based on limitation of motion.  He does 
not have any related neurological impairment.  The effects of 
pain and functional impairment have been taken into account 
and are considered in applying the relevant criteria in the 
rating schedule.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
8 Vet. App. 202.  The effects of the veteran's disabilities 
have been fully considered and are contemplated in the rating 
schedule; hence, referral for an extraschedular rating is 
unnecessary at this time. 

Conclusion

The preponderance of the evidence is against entitlement to a 
rating in excess of 40 percent for the Veteran's low back 
strain.  Moreover, there is no basis for assignment of a 
separate neurologic evaluation.  Thus, the benefit-of-the 
doubt doctrine does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In deciding the Veteran's increased evaluation claim, the 
Board has considered whether the Veteran is entitled to an 
increased evaluation for separate periods based on the facts 
found during the appeal period.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  The Board does not find evidence that the 
Veteran's low back disability should be increased for any 
separate periods based on the facts found during the whole 
appeal period.  The evidence of record in connection with 
this claim supports the conclusion that the Veteran is not 
entitled to additional increased compensation during any time 
within the appeal period.

IV.  Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Upon receipt of a complete or substantially complete 
application for benefits, and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide VA and which information and evidence, if any, that 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  The notice should also address the rating 
criteria or effective date provisions that are pertinent to 
the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

Regarding the claims for service connection, complete notice 
was sent in February 2004 and March 2006 and the claims were 
readjudicated in a May 2006, September 2007, December 2007, 
and July 2008 supplemental statements of the case.  Mayfield 
v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant Diagnostic 
Codes (DC) based on "the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life."  The notice must also provide examples of 
the types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a June 2003 letter, the RO stated that to establish 
entitlement to an increased evaluation for his service-
connected low back disability, the evidence must show that 
his condition "ha[d] increased in severity."  The letter 
also explained that the VA was responsible for (1) requesting 
records from Federal agencies, (2) assisting in obtaining 
private records or evidence necessary to support his claim, 
and (3) providing a medical examination if necessary.  The 
July 2003 rating decision explained the criteria for the next 
higher disability rating available for the service-connected 
disability under the applicable diagnostic code.  The April 
2005 statement of the case provided the appellant with the 
applicable regulations relating to disability ratings for his 
service-connected disability, as well as the requirements for 
an extraschedular rating under 38 C.F.R. § 3.321(b) and 
stated that, pursuant to 38 C.F.R. § 4.10, disability 
evaluations center on the ability of the body or system in 
question to function in daily life, with specific reference 
to employment.  Moreover, the record shows that the appellant 
was represented by a Veteran's Service Organization and its 
counsel throughout the adjudication of the claims.  Overton 
v. Nicholson, 20 Vet. App. 427 (2006).  Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claim, and as such, that he had a meaningful 
opportunity to participate in the adjudication of his claims 
such that the essential fairness of the adjudication was not 
affected.  See Sanders, 487 F.3d at 891.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
etiology and severity of disabilities.  All known and 
available records relevant to the issues on appeal have been 
obtained and associated with the Veteran's claims file; and 
the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been received, the claim for 
service connection for a right knee disability is reopened; 
the appeal is granted to this extent only.

Service connection for depression and anxiety, to include as 
secondary to service-connected low back strain and left 
shoulder dislocation, is denied.

Service-connection for a tailbone fracture is denied.

Service connection for a right leg disability, to include as 
secondary to service-connected low back strain and left 
shoulder dislocation, is denied.

Entitlement to a disability rating in excess of 40 percent 
for service-connected low back strain is denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for a right knee 
disability.  After completing the necessary development, the 
claim for service connection for a right knee disability must 
be readjudicated on a de novo basis. 

Service treatment records show that the Veteran was treated 
for chronic right knee pain in September 1991.  No trauma was 
noted and x-rays were normal.  In June 1992, the Veteran was 
injured in the right knee when hit by a baseball.  He was 
diagnosed as having a contusion of the right knee.  Following 
service, the Veteran was diagnosed as having a history of 
right knee pain with very minimal pain and discomfort during 
the June 1994 VA examination.  During the March 2004 VA 
examination, the Veteran was diagnosed as having 
retropatellar pain syndrome of the right knee.  Although the 
examiner opined that the Veteran's right knee condition was 
not related to his service-connected back condition, he did 
not state whether it was related to the inservice treatments 
of the right knee nor did the opinion address whether the 
service-connected back condition aggravated a right knee 
disability.  The Board notes that the Veteran sustained a 
right leg fracture in January 2004.  

In light of the fact that the Veteran did sustain an injury 
inservice and currently suffers from a right knee disability, 
the Board finds that the Veteran should be afforded a VA 
examination to determine whether the current right knee 
disability is related to service or related to the post-
service January 2004 leg injury.  38 C.F.R. § 3.159 (c)(4).  
A more definitive medical opinion on the question of whether 
there has been a measurable permanent increase of a non-
service-connected disability caused by a service-connected 
disability is also needed.  Allen, 7 Vet. App. at 439. 

In January 2004, the Veteran sustained an injury to his right 
leg (other than specifically to the right knee) when he fell 
off a roof.  In a May 2004 statement, he reported that his 
back and knees "gave out" when he was working on the roof, 
causing his to fall and injure his right leg.  Service 
connection is in effect for low back strain.  A medical 
opinion is necessary to clarify the relationship between the 
service-connected back disability and any current right leg 
condition to include whether there has been a measurable 
permanent increase of a nonservice-connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.159 
(c)(4); Allen, 7 Vet. App. at 439. 

An examination is also necessary for the service connection 
claim for a stomach condition.  During service, the Veteran 
was treated intermittently throughout service for abdominal 
cramps and pain.  Following service, the Veteran was 
diagnosed as having irritable bowel syndrome (IBS).  Although 
the examiner opined that the Veteran's IBS was not related to 
his service-connected back condition, he did not state 
whether it was related to the inservice treatments for 
abdominal cramps and pain, nor did the opinion address 
whether the nonservice-connected disability was aggravated by 
the service-connected conditions.  In light of the fact that 
the Veteran was treated several times inservice for abdominal 
problems and currently suffers from IBS, the Board finds that 
the Veteran should be afforded a VA examination to determine 
whether the current IBS is related to service.  38 C.F.R. 
§ 3.159 (c)(4); Allen, 7 Vet. App. at 439. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a right knee 
and right leg disability.  The claims file 
must be made available to the examiner for 
review prior to the examination.  All 
necessary tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the report.

Based on the examination and review of the 
record, the examiner should identify all 
diagnoses related to the right knee and leg 
and must provide the following opinions:

  (a)  Is it at least as likely as not that 
any current right knee or right leg 
disability had its onset during active 
service or is caused by the service-connected 
low back strain?  

  (b)  Is it at least as likely as not that 
any current right knee or right leg 
disability has been worsened by the Veteran's 
service-connected low back strain.  If any 
right knee disability was aggravated by his 
service-connected low back strain, to the 
extent possible, the examiner is requested to 
provide an opinion as to approximate baseline 
level of severity of the hypertension before 
the onset of aggravation. 

The examiner should specifically comment on 
the effect of the post-service January 2004 
injury to the right leg and the Veteran's 
report that his back "gave out," causing 
him to fall and injure his leg. 

A detailed rationale for any opinion 
expressed should be provided.

2.  Schedule the Veteran for an appropriate 
VA examination to determine the current 
nature and likely etiology of a stomach 
condition.  The claims file must be made 
available to the examiner for review prior to 
the examination.  All necessary tests should 
be conducted and the examiner should review 
the results of any testing prior to 
completion of the report.

Based on the examination and review of the 
record, the examiner is requested to provide 
an opinion as whether it is at least as 
likely as not that the Veteran's current IBS 
had its onset during active service or is 
related to any in-service disease or injury; 
that is, whether it is proximately due to or 
the result of the service-connected 
disability.  

With regard to aggravation, the examiner 
should offer an opinion as to whether it is 
at least as likely as not that any diagnosed 
IBS has been worsened by the Veteran's 
service-connected low back strain.  If any 
IBS was aggravated by his service-connected 
low back strain, to the extent possible, the 
examiner is requested to provide an opinion 
as to approximate baseline level of severity 
of the hypertension before the onset of 
aggravation.

A detailed rationale for any opinion 
expressed should be provided.

3.  Thereafter, readjudicate the Veteran's 
claims, with application of all appropriate 
laws and regulations, including consideration 
of any additional information obtained as a 
result of this remand.  If the decision with 
respect to the claims remains adverse to the 
Veteran, he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of time 
within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


